18 N.J. 611 (1955)
114 A.2d 863
HOWARD LIONEL TOFT, PLAINTIFF-APPELLANT,
v.
MARY G. KETCHUM, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Reargued June 13, 1955.
Decided June 20, 1955.
Mr. Martin Kimmel argued the cause for the appellant.
Mr. Oliver R. Kovacs argued the cause for the respondent.
Mr. Harry Green, Mr. Lionel P. Kristeller, Miss Emma E. Dillon, and Mr. Franklin H. Berry filed a brief on behalf of the New Jersey State Bar Association, amicus curiae.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Mr. Chief Justice Vanderbilt heretofore filed. Mr. Justice Jacobs votes to affirm for the reasons expressed in his concurring opinion previously filed. Mr. Justice Wachenfeld and Mr. Justice Burling vote to reverse for the reasons expressed in their respective dissenting opinions previously filed. See 18 N.J. 280 (1955).
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, JACOBS and BRENNAN  5.
For reversal  Justices WACHENFELD and BURLING  2.